DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN DER WIEL et al., U.S. Publication Number 20210175410.
Regarding claims 1, 18, VAN DER WIEL et al., discloses a semiconductor stress sensor with features of the claimed invention including a conductive interconnected resistor (element 112, see, for example paragraph 0092) formed of a doped silicon material (see paragraph 0002); a conductive shield (see, for example, paragraph 0020); and an isolation element disposed between the resistor and the conductive shield and electrically isolating the resistor from the conductive shield (see paragraph 0030).  
Regarding claim 2,  the resistor and the isolation element are formed within a single silicon substrate.  
	Regarding claim 3,  the resistor is a p-type doped section of the silicon substrate (see paragraph 0072).  
	Regarding claim 4, the isolation element is an n-type doped section of the silicon substrate forming a p-n junction with the p-type doped section ( see paragraph 0072)	.  
  	Regarding claim 5, the conductive shield (element 308) is formed within the single silicon substrate (see paragraph 0104)	 .  
	Regarding claims 6, the conductive shield is an n+-type highly doped section of the silicon substrate (see paragraphs 0049-0051).  
	Regarding claim 7, conductive shield is a metal layer (see paragraph 0092).	
	Regarding claim 8, the isolation element covers the resistor.  
	Regarding claims 9-10, there is a related  guard ring configuration (see paragraphs 0020 and 0021)
	Regarding claim 11, the resistor is a p-type doped silicon layer and the isolation element is an oxide on which the p-type doped silicon layer is disposed (see paragraph 0094).  
	Regarding claim 12, the conductive shield is an n+-type highly doped silicon substrate on which the oxide is disposed (see paragraphs 0049-0051).  
	Regarding claim 13. the conductive shield is a metal layer conductive shield is a metal layer (see paragraph 0092).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WIEL et al., U.S. Publication Number 20210175410.
	Regarding these claims VAN DER WIEL et al., does not elaborate on the detail structure of the isolating element or conductive shield. Since the idea is to isolate the whole resistor or to completely shield the structure, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify their device to use any configuration for these elements.  Various configuration depending on the specifics of the intended use can be plausible. Thus using upper, lower or side structure for various elements is merely the matter of design choice, and thus obvious modification.    

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Response to Argument
Applicant's amendment and arguments filed 9/7/22 have been fully considered but they are moot in view of the new ground of rejection. 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, September 27, 2022